

116 S4857 ES: To designate the facility of the United States Postal Service located at 275 Penn Avenue in Salem, Ohio, as the “Howard Arthur Tibbs Post Office”.
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



116th CONGRESS2d SessionS. 4857IN THE SENATE OF THE UNITED STATESAN ACTTo designate the facility of the United States Postal Service located at 275 Penn Avenue in Salem, Ohio, as the Howard Arthur Tibbs Post Office.1.Howard Arthur Tibbs Post Office(a)DesignationThe facility of the United States Postal Service located at 275 Penn Avenue in Salem, Ohio, shall be known and designated as the Howard Arthur Tibbs Post Office.(b)ReferencesAny reference in a law, map, regulation, document, paper, or other record of the United States to the facility referred to in subsection (a) shall be deemed to be a reference to the Howard Arthur Tibbs Post Office. Passed the Senate December 17, 2020.Secretary